Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 5 has been amended to recite “wherein the domain (dC-1) is greater than 50% by mass of the polyorganosiloxane block (A-2)”. The limitation is not found within the specification as originally filed. Therefore, claim 5 fails to comply with the written description requirement. 
Claim 6 has been amended to recite “wherein the domain (dC-2) is greater than 50% by mass of the polyorganosiloxane block (A-1)”. The limitation is not found within the specification as originally filed. Therefore, claim 6 fails to comply with the written description requirement. 
Claims 5, 6, 8, 11, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 has been amended to recite “wherein the domain (dC-1) is greater than 50% by mass of the polyorganosiloxane block (A-2)”. It is unclear whether the limitation is intended to indicate 50 wt% of block A-2 are within domains (dC-1) or if 50 wt% of domains (dC-1) are supposed to be block A-2. Therefore, the scope of the claim is unclear. 
Claim 6 has been amended to recite “wherein the domain (dC-2) is greater than 50% by mass of the polyorganosiloxane block (A-1)”. It is unclear whether the limitation 
The limitation “the two or more domains (dC-2)” of claim 8 lacks antecedent basis.
Claims 12 and 13 refer to “adjacent particles of all domains”. It is unclear whether this is referring to particles within the domains or if the domains are simply being referred to as particles. 
Claim Rejections - 35 USC § 103
Claims 1-18, 20-23, and 28-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2017/034039 A1) in view of Nouvertne (U.S. Pat. No. 3,775,367). As the cited WO document is in a non-English language, the English equivalent, US 2018/0251606 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
Regarding Claims 1, 2, and 20-23, Abe teaches polycarbonate resin compositions comprising polycarbonate-polyorganosiloxane block copolymer (A) and polycarbonate (B), whereby the matrix containing (B) contains domain (d-1) containing the polyorganosiloxane block (A-2) and a domain (d-2) containing at least one block derived from aromatic polycarbonate-based resin (B) and the polycarbonate block (A-1) (Abstract). Abe teaches examples where number of (d) (containing d-2) to total number of (d) and (d’) (not containing d-2) is within the range claimed (Table 2-1). The block copolymer is a bisphenol A-polydimethylsiloxane block copolymer (¶ 155-160) (a=b=0; X = 2,2-propylene; R3=R4=methyl). Abe teaches the polycarbonate-based resin 
Abe teaches flame retardant can be included (¶ 136), but differs from the subject matter claimed in that a specific quantity is not described. Nouvertne teaches it was known 0.01-1 wt% of perfluoroalkane sulfonates such as potassium perfluorobutane sulfonate imparts flame retardancy to polycarbonate compositions (Abstract; Col. 2, Lines 7-15; Example 2). It would have been obvious to one of ordinary skill in the art to incorporate 0.01-1 wt% of perfluoroalkane sulfonates such as potassium perfluorobutane sulfonate into the compositions of Abe because doing so would predictably afford flame retardancy characteristics as taught by Nouvertne. Given Abe’s examples use roughly 100 wt% of polycarbonate (Table 2-1), the combination of references suggests concentrations consistent with what is claimed.
Regarding Claims 3-18, the limitations of claims 3-18 are expressly taught within claims 2-18 of Abe. 
Regarding Claims 28-30, Abe teaches molded articles such as casing for electrical/electronic equipment or automobile/building parts (¶ 139-140).
Claims 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Abe (WO 2017/034039 A1) in view of Nouvertne (U.S. Pat. No. 3,775,367) and Marugan (US 2005/0085580 A1). As the cited WO document is in a non-English language, the English equivalent, US 2018/0251606 A1 has been utilized in place of the WO document. All citations are made with respect to the above-mentioned US document.
The discussion regarding Abe and Nouvertne within ¶ 15-18 is incorporated herein by reference.
Regarding Claims 24 and 25, Abe differs from the subject matter claimed in that a phosphorus-based flame retardant is not described. Marugan teaches it was known in the art that both phosphorus-based flame retardants and perfluoroalkane sulfonate salts were both effective flame retardants for polycarbonate compositions (Abstract; ¶ 49-51). it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Marugan teaches both phosphorus-based flame retardants and perfluoroalkane sulfonate salts are both useful as flame retardants for polycarbonates it would have been obvious to one of ordinary skill in the art to utilize a combination of phosphorus-based flame retardant and perfluoroalkane sulfonate salt, thereby predictably affording polycarbonate compositions with flame retardancy in accordance with the teachings of Marugan. Marugan
Regarding Claims 26 and 27, Abe differs from the subject matter claimed in that PTFE flame retardant auxiliary is not described. Marugan teaches it was known in the art that polytetrafluoroethylene/SAN composition is useful as an anti-drip agent in polycarbonate compositions at concentrations spanning 0.1-1.4 wt% (¶ 46-48). Accordingly, it would have been obvious to one of ordinary skill in the art to further include 0.1-1.4 wt% of PTFE/SAN within the compositions of Abe, thereby predictably affording anti-drip characteristics in accordance with the teachings of Marugan. As there is no apparent difference in structure between the PTFE of Marugan and what is claimed, such a compound is seen to intrinsically function as a flame retardant auxiliary in the absent of evidence to the contrary. The concentration range of Marugan suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Claims 1 and 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) as evidenced by Bahadur (Principles of Polymer Science).
Regarding Claims 1 and 9-13, Marugan teaches polycarbonate compositions comprising bisphenol A polycarbonate homopolymer and poly(carbonate-siloxane) copolymer (Abstract) and describes examples where the copolymer is a polycarbonate-polydimethylsiloxane block copolymer with a siloxane content of 20 wt% and a PDMS block length of 50 (Example 2; ¶ 62-63; Tables 4-5). Formulation 13 of Table 4 utilizes 2 Marugan does not comment on the particular domain structure formed, the instant specification appears to indicate using a PC-PDMS copolymer with a relatively high PDMS content (A-1a and A-1b of the examples use 30 wt% and 25 wt% of PDMS whereas “FG1700” uses 6 wt% PDMS) gives the domain structures/characteristics at issue. See ¶ 98-101 and Table 2-1. Since Marugan describes using a PC-PDMS copolymer that likewise possesses a high PDMS content, it is concluded that such PC/PC-PDMS blends would necessarily exhibit the same domain structure/characteristics claimed in the absence of evidence to the contrary.
Marugan differs from the subject matter claimed in that viscosity average molecular weight values are not reported. However, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40) and polycarbonate homopolymers whose weight average molecular weight spans 5,000 to 100,000 (¶ 29). As evidenced by Bahadur, viscosity average molecular falls within Mw (weight-average molecular weight) and Mn (number-average molecular weight) (Pages 112-113) whereby condensation polymers typicall give polydispersity ratios (Mw/Mn) of 2-3 (Page 114). Given such, the position is taken that Marugan describes compositions whose viscosity average molecular weight overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Claims 2-8, 14-18, and 20-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) in view of Nouvertne (U.S. Pat. No. 3,775,367) as evidenced by Bahadur (Principles of Polymer Science).
Regarding Claims 2, 5-8, 14, 16, and 20-23, Marugan teaches polycarbonate compositions comprising bisphenol A polycarbonate homopolymer and poly(carbonate-siloxane) copolymer (Abstract) and describes examples where the copolymer is a polycarbonate-polydimethylsiloxane block copolymer with a siloxane content of 20 wt% and a PDMS block length of 50 (Example 2; ¶ 62-63; Tables 4-5). The polycarbonate of the block copolymers is bisphenol A (¶ 32-33), and thus the copolymer is consistent with Formulae (I) and (II) whereby a=b=0, X= 2,2-propylene, and R3=R4=methyl. With respect to the domain structure and domain properties of the claims, although Marugan does not comment on the particular domain structure formed, the instant specification appears to indicate using a PC-PDMS copolymer with a relatively high PDMS content (A-1a and A-1b of the examples use 30 wt% and 25 wt% of PDMS whereas “FG1700” uses 6 wt% PDMS) gives the domain structures/characteristics at issue. See ¶ 98-101 and Table 2-1. Since Marugan 
Marugan differs from the subject matter claimed in that viscosity average molecular weight values are not reported. However, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40) and polycarbonate homopolymers whose weight average molecular weight spans 5,000 to 100,000 (¶ 29). As evidenced by Bahadur, viscosity average molecular falls within Mw (weight-average molecular weight) and Mn (number-average molecular weight) (Pages 112-113) whereby condensation polymers typicall give polydispersity ratios (Mw/Mn) of 2-3 (Page 114). Given such, the position is taken that Marugan describes compositions whose viscosity average molecular weight overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Marugan teaches flame retardants such as postassium perfluorobutane sulfonate can be included (¶ 50-51), but does not describe a preferred content of sulfonate flame retardant. Nouvertne teaches it was known 0.01-1 wt% of perfluoroalkane sulfonates such as potassium perfluorobutane sulfonate imparts flame retardancy to polycarbonate compositions (Abstract; Col. 2, Lines 7-15; Example 2). It would have been obvious to one of ordinary skill in the art to incorporate 0.01-1 wt% of perfluoroalkane sulfonates such as potassium perfluorobutane sulfonate into the compositions of Marugan because doing so would predictably afford flame retardancy characteristics as taught by Nouvertne. Given Marugan’s examples use roughly 94 
Regarding Claim 3, Formulation 13 of Table 4 uses a PC-PDMS / PC ratio of about 14.5 / 85.5 (Table 4).
Regarding Claim 4, Marugan teaches bisphenol A polycarbonates are used (¶ 57), which are consistent with formula (III) whereby X’ = 2,2-propylene and d=e=0. 
Regarding Claim 15, Marugan teaches PDMS chain lengths that average 10-100 units (¶ 40), which overlaps the range claimed. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Regarding Claim 17, Marugan teaches the amount of siloxane is at least 3 wt% of the total composition, for example 3.6 wt% (¶ 41). 
Regarding Claim 18, Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40). As evidenced by Bahadur, viscosity average molecular falls within Mw (weight-average molecular weight) and Mn (number-average molecular weight) (Pages 112-113) whereby condensation polymers typicall give polydispersity ratios (Mw/Mn) of 2-3 (Page 114). Given such, the position is taken that Marugan
Regarding Claims 24 and 25, Marugan teaches it was known in the art that both phosphorus-based flame retardants and perfluoroalkane sulfonate salts were both effective flame retardants for polycarbonate compositions (Abstract; ¶ 49-51). it is well settled that it is prima facie obvious to combine two ingredients, each of which is targeted by the prior art to be useful for the same purpose. In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Marugan teaches both phosphorus-based flame retardants and perfluoroalkane sulfonate salts are both useful as flame retardants for polycarbonates it would have been obvious to one of ordinary skill in the art to utilize a combination of phosphorus-based flame retardant and perfluoroalkane sulfonate salt, thereby predictably affording polycarbonate compositions with flame retardancy in accordance with the teachings of Marugan. Marugan teaches concentrations such as 2 wt% of phosphorus-based flame retardant (Table 2) and thus, given that Nouvertne teaches 0.01-1 wt% of perfluoroalkane sulfonates, the combination of references would suggest concentrations consistent with what is claimed.
Regarding Claims 26 and 27, formulation 13 of Table 4 uses 0.4 pbw of TSAN drip retardant (encapsulated poly(tetrafluoroethylene)) per 94.44 pbw of polycarbonate resins (Table 4; ¶ 56-57), which is equivalent to about 0.4 pbw of drip retardant per 100 Marugan and what is claimed, such a compound is seen to intrinsically function as a flame retardant auxiliary in the absent of evidence to the contrary.
Regarding Claims 28-30, Marugan teaches articles (¶ 53-54). Marugan teaches articles such as computer housings or battery chargers (¶ 21), which are electronic articles. Since automobiles can contain computer components, such computer housings are seen to be no different in structure than “part for an automobile”.
Claims 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marugan (US 2005/0085580 A1) in view of Nouvertne (U.S. Pat. No. 3,775,367) and Groote (US 2017/0137621 A1).
The discussion regarding Marugan, Nouvertne, and Bahadur within ¶ 27-37 is incorporated herein by reference.
Alternatively regarding Claims 29 and 30, Marugan teaches articles (¶ 53-54), but differs from the subject matter claimed in that specific articles are not described. Groote is also directed toward PC / PC-PDMS polymer compositions (Abstract) and notes it was known in the art that such compositions find utility in creating various articles such as electronic or automotive materials (¶ 52-55). It would have been obvious to one of ordinary skill in the art to create electronic/automotive material articles from the compositions of Marugan because doing so would provide flame retardant articles as taught by Marugan (Abstract; ¶ 21).
Double Patenting
Claims 1-18, 20-23, and 28-30 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,550,229 in view of Nouvertne (U.S. Pat. No. 3,775,367). 
Specifically, the ‘229 patent claims the same polycarbonate compositions with the exception that a flame retardant is not included. Nouvertne teaches it was known 0.01-1 wt% of perfluoroalkane sulfonates such as potassium perfluorobutane sulfonate imparts flame retardancy to polycarbonate compositions (Abstract; Col. 2, Lines 7-15; Example 2). It would have been obvious to one of ordinary skill in the art to incorporate 0.01-1 wt% of perfluoroalkane sulfonates such as potassium perfluorobutane sulfonate into the compositions of the ‘229 patent because doing so would predictably afford flame retardancy characteristics as taught by Nouvertne. The remaining limitations of the claims are found within the claims of the ‘229 patent.
Claims 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,550,229 in view of Nouvertne (U.S. Pat. No. 3,775,367) and Marugan (US 2005/0085580 A1). 
The discussion regarding the ‘229 patent and Nouvertne within ¶ 42 is incorporated herein by reference.
Regarding Claims 24 and 25, the ‘229 patent differs from the subject matter claimed in that a phosphorus-based flame retardant is not described. Marugan teaches it was known in the art that both phosphorus-based flame retardants and perfluoroalkane sulfonate salts were both effective flame retardants for polycarbonate compositions (Abstract; ¶ 49-51). it is well settled that it is prima facie obvious to In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960). Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992). Also, case law holds that “it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980). Since Marugan teaches both phosphorus-based flame retardants and perfluoroalkane sulfonate salts are both useful as flame retardants for polycarbonates it would have been obvious to one of ordinary skill in the art to utilize a combination of phosphorus-based flame retardant and perfluoroalkane sulfonate salt, thereby predictably affording polycarbonate compositions with flame retardancy in accordance with the teachings of Marugan. Marugan teaches concentrations such as 2 wt% of phosphorus-based flame retardant (Table 2) and thus, the combination of references would suggest concentrations consistent with what is claimed. 
Regarding Claims 26 and 27, the ‘229 patent differs from the subject matter claimed in that PTFE flame retardant auxiliary is not described. Marugan teaches it was known in the art that polytetrafluoroethylene/SAN composition is useful as an anti-drip agent in polycarbonate compositions at concentrations spanning 0.1-1.4 wt% (¶ 46-48). Accordingly, it would have been obvious to one of ordinary skill in the art to further include 0.1-1.4 wt% of PTFE/SAN within the compositions of the ‘229 patent, thereby predictably affording anti-drip characteristics in accordance with the teachings of Marugan. As there is no apparent difference in structure between the PTFE of Marugan and what is claimed, such a compound is seen to intrinsically function as a flame retardant auxiliary in the absent of evidence to the contrary. The concentration range of Marugan suggests overlapping ranges. It would have been obvious to one of ordinary skill in the art to use a range within the claimed range because a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art and Marugan suggests the claimed range. A person of ordinary skill would be motivated to use the claimed amount, based on the teachings of Marugan. See MPEP 2123.
Response to Arguments
Applicant's arguments filed 6/4/2021 have been fully considered but they are not persuasive. 
With respect to the indefiniteness rejection concerning claim 16, Applicant refers to ¶ 19 and emphasizes the “adjacent particles of all domains” refers to distances between the adjacent particles of all the domains. The Examiner acknowledges this is the present language of the claim. However, the rejection is premised on that it is unclear what exactly are the “particles” within the claim. It is unclear whether the term is referring to actual particles within the domains or if the domains themselves are simply being referred to as particles. ¶ 19 and Applicant’s remarks do not appear to provide clarification. Therefore, the rejection is maintained. 
The prior art rejections concerning Groote are withdrawn in view of Applicant’s amendment. Abe is no longer considered to be prior art under 35 USC 102(a)(1) in view of the filed translation of the JP priority document. The rejection is maintained however as Abe still qualifies under 35 USC 102(a)(2). While Applicant’s statement of common Abe and the present application were commonly owned at the time the invention of the present application was made (emphasis added). Invocation of 35 USC 102(b)(2)(c) requires establishment of common ownership not later than the effective filing date of the claimed invention. See MPEP 2154.02(c). 
With respect to Marugan Applicant generally argues the reference does not describe the claimed molecular weights. This is not found persuasive as Marugan teaches the PC-PDMS block polymers have weight average molecular weights spanning 10,000 to 200,000 (¶ 40) and polycarbonate homopolymers whose weight average molecular weight spans 5,000 to 100,000 (¶ 29). Such ranges are seen to overlap the viscosity average values as evidenced by the Bahadur reference. It does not appear Applicant disputes the Examiner’s findings or otherwise provide evidence that the stated analysis is not correct. Therefore, the rejected is maintained. 
Applicant further argues Marugan does not describe the domain structure and there is nothing to suggest that high PDMS content would give the domain structure. Applicant generally asserts different materials and different methods are used. This is not found persuasive. 
The paragraphs cited within the Office action are from Applicant’s specification that was filed on 8/29/2019 and do not correspond with those within Applicant’s remarks. ¶ 98-99 and Table 1 describe the production and characteristics of the PC-POS polymers used within the Examples. ¶ 101 describes the characteristics of the PC-POS used within the comparative examples. The only perceivable difference between the PC-POS used within the Examples and that of the comparative examples is the 
Marugan clearly teaches substantially similar compositions with roughly the same content of organosiloxane in the PC-POS copolymer (20 wt%). Marugan teaches compositions where roughly 12-20 wt% of polymer is used (Table 4), which suggests an overall content of 2.4-4 wt%. These are substantially similar quantites used within the Examples of the present application. Applicant has not provided adequate explanation or evidence as to why the substantially similar, if not identical, compositions of Marugan would fail to achieve the same domain structure while the opposite holds true within the hands of Applicant. Also, while Applicant alludes to “different methods” it is unclear what exactly is being referred to since both Applicant’s compositions and Marugan’s are produced via melt compounding. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN E RIETH whose telephone number is (571)272-6274.  The examiner can normally be reached on Monday - Friday, 8AM - 5PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/STEPHEN E RIETH/Primary Examiner, Art Unit 1764